Citation Nr: 1137171	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for additional disability resulting from a May 2004 nerve block at a VA medical facility. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1978.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decision in which the RO, inter alia, denied compensation benefits, pursuant to 38 U.S.C.A. § 1151, for additional disability resulting from a May 2004 nerve block at a VA medical facility.  The Veteran filed a notice of disagreement (NOD) in May 2007, and the RO issued a statement of the case (SOC) in February 2008.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2008.

In October 2009, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In December 2009, the Board remanded the claim on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued to deny the claim (as reflected in a February 2011 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In May 2011, the Board requested an independent medical expert (IME) opinion, which was provided by a neurologist in June 2011.  In a June 2011 letter, the Veteran and his representative were provided notice of the IME opinion as well as the opportunity to submit additional evidence, pursuant to 38 C.F.R. § 20.903 (2011).  Neither the Veteran nor his representative responded to this letter.  

For the reasons expressed below, the claim on appeal is, again, being remanded to the RO via the AMC in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.   


REMAND

Unfortunately, the claims file reflects that further action in this appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

Under 38 U.S.C.A. § 1151, compensation is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment or examination furnished under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment; or (B) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2011).

The Veteran asserts that he suffered a stroke as a result of a nerve block performed at the Buffalo VA Medical Center (VAMC) in May 2004 and that he has current residuals of this stroke.  

The medical evidence of record reflects that the Veteran was bit by a dog in August 2003, which resulted in chronic groin pain.  In May 2004, he underwent a left ilioinguinal and hypogastric nerve block at the Buffalo VAMC.  At that time, there were no reported complications; rather, the Veteran reported that he was feeling good.

During VA treatment in June 2004, the Veteran described undesirable systemic sensations in the week following the nerve block, including leg numbness, fuzzy thinking, and slight agitation.  In July 2004, the Veteran complained of disorientation, some paranoia, and right-sided facial numbness and drooping following the May 2004 nerve block.  He said that these symptoms lasted 4 days but that he continued to have difficulty speaking, left leg pain and weakness, and persistent numbness around the right cheek area near the mouth.  The physician suggested a possible reaction to the medication used for the anesthesia or, if the leg symptoms were a separate event, then the right facial symptoms could be explained through a central nervous event or idiopathic or atypical facial nerve paralysis.  A CT scan was ordered.  

A September 2004 VA neurology consultation record reflects that the August 2004 CT scan of the head was normal.  The physician noted that the Veteran complained of speech hesitancy, right facial weakness, and right upper extremity clumsiness, with subtle, minimal findings on examination.  He noted that a very small left hemispheric cortical lesion could not be ruled out and an MRI was ordered.  

An October 2004 VA MRI of the brain revealed acute right maxillary sinusitis with no acute intracranial abnormality.  An October 2004 VA primary care record notes that the Veteran's right arm and facial symptoms were of unclear etiology with a normal MRI and a pretty much normal physical examination.  

A January 2006 record of treatment from the Veteran's private neurologist, Dr. L.M., of the Dent Neurologic Institute, reflects that the Veteran complained that his right side was not as strong as his left and that he still had slurring of speech and stuttering and some drooling.  He also reported that an hour after the May 2004 nerve block, he had a severe headache with nausea and light sensitivity.  Dr. L.M. opined that the Veteran may have suffered a cerebrovascular insult within the posterior frontal lobe, more on the left than the right, although the possibility of a migrainous infarct could not be ruled out.  The neurologist ordered a brain MRI and some blood work.  In February 2006, Dr. L.M. noted that a January 2006 MRI showed a small cyst in the left temporal lobe, which could represent a neural epithelial cyst or a small ischemia lacuna.  Dr. L.M. indicated that it was very difficult to offer the Veteran an absolute diagnosis as to what actually happened, but that his right-sided symptoms of weakness and numbness might very well be related to a migraine associated with the May 2004 procedure, although he could not rule out embolic disease.  During treatment with Dr. L.M. in September 2006, the Veteran reported that his symptoms had not improved, and he continued to have right-sided weakness, cognitive deficits, drooling from the right side of his mouth, leg weakness, and no feeling on the right side of his face.  Examination revealed right-sided weakness which was subtle but reproducible.  Motor and sensory examinations were relatively normal.  

The Veteran was afforded a VA neurology examination in February 2007, at which time he complained of persistent right-sided weakness and forgetfulness.  He said he had numbness, tingling and burning on the right side, and had difficulty using his right arm.  He also said that his gait was wide-based and unsteady.  On mental status examination, there were some deficits in cognition and fund of knowledge.  On physical examination, nerve, sensory, and motor testing were normal.  There was some right pronator shift.  The examiner noted that the October 2004 MRI showed no signs of a stroke and there was nothing to suggest that the Veteran's symptoms were due to a stroke or were in any way related to the May 2004 nerve block.  The examiner opined that it was not at least as likely as not that the symptoms were due to the VA procedure.  

In a May 2007 letter, Dr. L.M. opined that the white matter changes on the October 2004 MRI may have been due to embolic disease, but that a migrainous infarct could not be ruled out.  He further opined that the stress of the nerve block procedure could have triggered a migrainous infarct and that the frontal lobe ischemic events were non-specific but may have been manifestations of a peri-operative related complication, i.e., stroke.  

In an April 2008 letter, Dr. L.M. stated that the Veteran continued to have residual symptoms on the right side, including a sensation of numbness and weakness.  He opined that the Veteran's symptoms were directly related to the nerve block of May 2004, and may have been provoked by a migrainous infarct or idiopathic cerebrovascular insult.  

The Veteran was afforded a VA examination in May 2010.  The impression following examination was small left temporal stroke.  The examiner opined that it was possible that the Veteran's stroke occurred after the nerve block, adding that the second MRI was done on a more powerful machine, which is why the second MRI detected the stroke.  She added that the delay in diagnosis would not have changed the initial treatment or the outcome.  In December 2010, a Physician Assistant, Certified (PA-C) reviewed the claims file and opined that it was less likely as not that the Veteran's stroke was caused by the nerve block.  He added that the disability was not due to negligence, lack of skill, or error in judgment by VA, but was more likely an unforeseeable event.  

In his June 2011 IME opinion, after reviewing the claims file, the neurologist opined that there was no evidence supporting a diagnosis of a stroke and, therefore, the May 2004 nerve block did not lead to obvious sequelae or disability.  He added that the Veteran had subjective symptoms without deficits that would be necessary for the attribution of a related disability.  He concluded by stating that, therefore, the May 2004 nerve block did not cause any obvious, objective neurological side effects.  The neurologist did not discuss Dr. L.M.'s May 2007 or April 2008 letters, or the December 2010 VA opinion.  

Despite the amount of development already undertaken regarding the Veteran's claim, the record reflects that further development is necessary.  In this regard, review of the claims file reveals that there are pertinent Federal records outstanding.  

In his September 2006 note, Dr. L.M. noted that, because of the Veteran's lack of improvement, and residual neurological deficits, he was applying for SSI and disability.  An August 2008 VA field examination report reflects that the Veteran's Social Security claim had been denied, but he was appealing that decision.  

The evidence discussed above indicates that Social Security Administration (SSA) records regarding the Veteran's claim for SSI benefits may include medical evidence pertinent to the claim on appeal, particularly in light of the most recent medical opinion, that the Veteran has subjective symptoms without deficits.  However, no records regarding the Veteran's claim for SSA benefits have been associated with the claims file.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO should obtain and associate with the claims file a copy of any SSA decision regarding a claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The record also reflects that potentially pertinent, identified private medical records have not been obtained.  In this regard, during VA treatment in June 2009, the Veteran gave a history of suffering a stroke in 2005, which affected the right side of his body.  He reported that he was being followed by a community neurologist at Dent Neurologic Institute.  A March 2010 record of VA treatment also reflects that the Veteran received treatment from Dent Neurologic Institute for neck and nerve damage incurred in a February 2010 motor vehicle accident.  While records of treatment from Dr. L.M., at Dent Neurologic Institute, dated from January 2006 to September 2006, as well as letters dated in May 2007 and April 2008, have been associated with the claims file, the more recent VA treatment records indicate that additional pertinent medical evidence from this facility may be available.  

Additionally, the Board highlights that, during VA treatment in June 2006, the Veteran indicated that he had been seeing an outside neurologist, and saw a second neurologist as well.  In an October 2006 statement, the Veteran indicated that he was submitting records from the Dent Neurologic Institute and another neurologist to support his claim.  He reported that he was currently in treatment with another neurologist for memory problems.  Accompanying this statement were records from Dent Neurologic Institute, the Erie County Medical Center (dated prior to May 2004), and the Buffalo VAMC.  During a February 2007 VA general medical examination, the Veteran reported that he was attending the memory clinic at Dent Neurologic Institute.  The only private neurological records currently associated with the claims file are those from Dr. L.M., as discussed above.  The foregoing evidence suggests that pertinent private treatment records from another neurologist, to include at the memory clinic at Dent Neurologic Institute, may be available.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment records identified by the Veteran.  As the claim is being remanded, the RO should obtain and associate with the claims file any outstanding records of treatment pertinent to the claim on appeal from Dent Neurologic Institute, to include the memory clinic, and the neurologist mentioned during VA treatment in June 2006.  If current authorization to obtain these records is required, the RO should request that the Veteran sign and furnish such appropriate authorization for the release to VA of all such private medical records, and any such authorization should be associated with the claims file.

The RO should also obtain and associate with the claims file all outstanding VA medical records.  The claims file includes treatment records from the Buffalo VAMC, dated from August 1995 to September 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent VA treatment records from the Buffalo VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request any current authorization needed to obtain the identified private records noted above.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Buffalo VAMC any records of evaluation and/or treatment of the Veteran, dated since September 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

 2.  The RO should obtain from the SSA a copy of any decision(s) regarding the Veteran's claim for disability benefits pertinent the claim on appeal, as well as copies of all medical records underlying those determinations.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  If current authorization is required to obtain outstanding treatment records from Dr. L.M. at the Dent Neurologic Institute, since September 2006, any records from the memory clinic at Dent Neurologic Institute, and any additional private neurological treatment records (to include as referred to during VA treatment in June 2006) (identified above), the RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from these providers, and a copy of such authorization should be associated with the claims file. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified-to specifically include the treatment records Dr. L.M. at the Dent Neurologic Institute, since September 2006, any records from the memory clinic at Dent Neurologic Institute, and any additional private neurological treatment records (to include as referred to during VA treatment in June 2006) (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

